COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  IN RE: CEMEX CONSTRUCTION                      §              No. 08-18-00135-CV
  MATERIALS PACIFIC SOUTH, L.L.C.,
                                                 §         AN ORIGINAL PROCEEDING
                        Relator.
                                                 §                IN MANDAMUS

                                             §
                                           ORDER

         Pending before the Court is the Relator’s motion to stay all proceedings, including the

discovery order signed by the Honorable Linda Y. Chew, Judge of the 327 th District Court of El

Paso County, Texas, on July 17, 2018, in cause number 2017-DCV1047, styled Christine Borrego,

as Executor of the Estate and Statutory Death Beneficiary of Johnny Borrego; and Melissa Ruiz,

Individually, and Robben Lee Betancourt, as Executor of the Estate and Statutory Death

Beneficiary of Ruben Betancourt Ramirez, and Jose Gabino Garcia and Humbero Muela, both

individually, v. Cemex El Paso, Inc., Cemex Construction Materials South, LLC, Jobe Materials,

LP, and Ranchos Real Land Holdings, LLC. The motion to stay is granted only with respect to

the July 17, 2018 discovery order. The request to stay all proceedings in the case is denied. The

stay will remain in effect pending resolution of this original proceeding or further order of this

Court.




                                                1
       Further, the Court has determined that no action will be taken on the Relator’s Petition for

Writ of Mandamus pending a response from the Real Party(ies) in Interest. The response is due

on or before August 30, 2018.

       IT IS SO ORDERED this 31st day of July, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                2